November 5, 2015




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                         KIT PROJECTS, LLC, Appellant

NO. 14-14-00118-CV                           V.

                         PLT PARTNERSHIP, Appellee
                      ________________________________

       This cause, an appeal from the judgment signed on November 12, 2013, was
heard on the transcript of the record. We have inspected the record and find error
in the judgment. We therefore order the judgment of the court below REVERSED
and REMAND the cause for proceedings in accordance with the court’s opinion.
We further order that all costs incurred by reason of this appeal be paid by appellee
PLT Partnership. We further order this decision certified below for observance.